 

 EXHIBIT 10.1

MOBILESMITH, INC.
INCENTIVE STOCK OPTION AGREEMENT
THIS INCENTIVE STOCK OPTION AGREEMENT, made and entered into as of the 21th day
of November, 2016, by and between MobileSmith, Inc., a Delaware corporation (the
“Company”), and _______ (the “Participant”).
WHEREAS, the committee appointed under the MobileSmith, Inc. Equity Compensation
Plan (the “Committee”) granted Participant an option to purchase shares of the
Company’s Common Stock, $0.001 par value per share (the “Common Stock”),
pursuant to the MobileSmith, Inc. 2016 Equity Compensation Plan (the “Plan”)
(capitalized terms used herein shall have the meanings set out in the Plan
unless otherwise specified in this Agreement); and
WHEREAS, this Agreement evidences the grant of such option.
NOW, THEREFORE, in consideration of the foregoing, of the mutual promises set
forth below and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, agree as follows:
1. Grant of Option. The Committee hereby grants Participant an option to
purchase from the Company, during the period specified in Section 2 of this
Agreement, a total of ___ shares of Stock, at the purchase price of $_______ per
share (the “Purchase Price”), in accordance with the terms and conditions stated
in this Agreement. The shares of Stock subject to the option granted hereby are
referred to below as the “Shares,” and the option to purchase such Shares is
referred to below as the “Option”.
2. Vesting and Exercise of Option. The Option shall vest and become exercisable
in increments in accordance with the schedule set forth below, provided that the
Option shall vest and become exercisable with respect to an increment as
specified only if Participant is employed with the Company on the specified date
for such increment:
1/12 of the number of options granted at the end of every quarter starting the
quarter ending December 31, 2016.
 
The schedule set forth above is cumulative, so that Shares as to which the
Option has become vested and exercisable on and after a date indicated by the
schedule may be purchased pursuant to exercise of the Option at any subsequent
date prior to termination of the Option. The Option may be exercised at any time
and from time to time to purchase up to the number of Shares as to which it is
then vested and exercisable.
Notwithstanding the foregoing, the Option shall vest and become exercisable, to
the extent not already vested and exercisable, upon a Change of Control or a
Corporate Reorganization, if the Company shall send Participant prior written
notice of the effectiveness of such event and the last day on which Participant
may exercise the Option. Participant may, upon compliance with all of the terms
of this Agreement and the Plan, purchase any or all of the Shares with respect
to which the Option is vested and exercisable on or prior to the last day
specified in such notice, and, to the extent the Option is not exercised, it
shall terminate at 5:00 P.M., eastern standard time, on the last day specified
in such notice. The last day specified in the notice shall not be less than
twenty (20) days after the date of the notice.
3. Termination of Option. The Option shall remain exercisable as specified in
Section 2 above until the earliest to occur of the dates specified below, upon
which date the Option shall terminate:
(a) the date all of the Shares are purchased pursuant to the terms of this
Agreement;
(b) in the event of Participant’s death or disability prior to Termination of
Service of Participant, the Option shall remain exercisable until one year
following the Participant’s death or disability;
(c) upon the expiration of ninety (90) days following the Termination of Service
of Participant or thirty (30) days in the event such Termination is Voluntary or
for Cause
(d) at 5:00 P.M., eastern standard time, on the last date specified in the
notice described in Section 2 above, in the event of a Change of Control or
Corporate Reorganization, except to the extent that the Option is assumed by the
surviving entity or an affiliate thereof in connection with such Change in
Control or Corporate Reorganization; or
(e) the fourth year anniversary of the Grant Date at 5:00 P.M., eastern standard
time.
Upon its termination, the Option shall have no further force or effect and
Participant shall have no further rights under the Option or to any Shares which
have not been purchased pursuant to prior exercise of the Option.
 
 
1

 
 
4. Manner of Exercise of Option.
(a) The Option may be exercised only by (i) Participant’s completion, execution
and delivery to the Company of a notice of exercise and, if required by the
Company, an “investment letter” as supplied by the Company confirming
Participant’s representations and warranties in Section 17 of this Agreement,
including the representation that Participant is acquiring the Shares for
investment only and not with a view to the resale or other distribution thereof,
and (ii) the payment to the Company, pursuant to the terms of this Agreement, of
an amount equal to the Purchase Price multiplied by the number of Shares being
purchased as specified in Participant’s notice of exercise. Participant’s notice
of exercise shall be given in the manner specified in Section 12 but any
exercise of the Option shall be effective only when the items required by the
preceding sentence are actually received by the Company. The notice of exercise
and the “investment letter” may be in the form set forth in Exhibit A attached
to this Agreement. Payment of the aggregate Purchase Price for Shares
Participant has elected to purchase shall be made by cash or good check.
Notwithstanding anything to the contrary in this Agreement, the Option may be
exercised only if compliance with all applicable federal and state securities
laws can be effected.
(b) Subject to the provisions of Section 4 of the Plan, upon any exercise of the
Option by Participant or as soon thereafter as is practicable, the Company shall
issue and deliver to Participant a certificate or certificates evidencing such
number of Shares as Participant has then elected to purchase. Such certificate
or certificates shall be registered in the name of Participant and shall bear
the legend specified in Section 16 of this Agreement and any legend required by
any federal or state securities laws and by the state in which the Company is
incorporated.
5. Definitions; Authority of Committee.
(a) A “Change in Control” shall be deemed to have occurred if, after the class
of stock then subject to this Agreement becomes publicly traded, (i) the direct
or indirect beneficial ownership (within the meaning of Section 13(d) of the Act
and Regulation 13D thereunder) of fifty percent (50%) or more of the class of
securities then subject to this Agreement is acquired or becomes held by any
person or group of persons (within the meaning of Section 13(d)(3) of the Act),
but excluding the Company and any employee benefit plan sponsored or maintained
by the Company, or (ii) assets or earning power constituting more than fifty
percent (50%) of the assets or earning power of the Company and its subsidiaries
(taken as a whole) is sold, mortgaged, leased or otherwise transferred, in one
or more transactions not in the ordinary course of the Company’s business, to
any such person or group of persons; provided, however, that a Change in Control
shall not be deemed to have occurred upon an investment by one or more venture
capital funds, Small Business Investment Companies (as defined in the Small
Business Investment Act of 1958, as amended) or similar financial investors. For
the purposes of this Agreement, the class of stock then subject to this
Agreement shall be deemed to be “publicly traded” if such stock is listed or
admitted to unlisted trading privileges on a national securities exchange or as
to which sales or bid and offer quotations are reported in the automated system
operated by the National Association of Securities Dealers, Inc.
(b) A “Corporate Reorganization” means the happening of any one (1) of the
following events: (i) the dissolution or liquidation of the Company; (ii) a
capital reorganization, merger or consolidation involving the Company, unless
(A) the transaction involves only the Company and one or more of the Company’s
parent corporation and wholly-owned (excluding interests held by employees,
officers and directors) subsidiaries; or (B) the shareholders who had the power
to elect a majority of the board of directors of the Company immediately prior
to the transaction have the power to elect a majority of the board of directors
of the surviving entity immediately following the transaction; (iii) the sale of
all or substantially all of the assets of the Company to another corporation,
person or business entity; or (iv) an acquisition of Company stock, unless the
shareholders who had the power to elect a majority of the board of directors of
the Company immediately prior to the acquisition have the power to elect a
majority of the board of directors of the Company immediately following the
transaction; provided, however, that a Corporate Reorganization shall not be
deemed to have occurred upon an investment by one or more venture capital funds,
Small Business Investment Companies (as defined in the Small Business Investment
Act of 1958, as amended) or similar financial investors.
(c) “Termination of Service” shall have the meaning defined in the Plan.
(d) All determinations made by the Committee with respect to the interpretation,
construction and application of any provision of this Agreement shall be final,
conclusive and binding on the parties.
6. Default Treatment.
(a) The Option shall be construed so that it is in compliance with the
requirements of section 422 of the Internal Revenue Code of 1986, as amended
(the “Code”). If for any reason the Option does not meet the requirements of
section 422 of the Code and the regulations thereunder, then the Option or any
portion of the Option, as necessary, shall be deemed a Nonqualified Stock Option
granted under the Plan.
(b) If the aggregate Fair Market Value, determined on the date of grant, of the
stock to which this Option and any other incentive stock options are exercisable
for the first time by Participant during any calendar year under the Plan or any
other stock option plan of the Company exceeds $100,000 (or such other amount as
the Code may specify), the Option shall be deemed a Nonqualified Stock Option
granted under the Plan to the extent of such excess.
7. Rights Prior to Exercise. Participant will have no rights as a shareholder
with respect to the Shares except to the extent that Participant has exercised
the Option and has been issued and received delivery of a certificate or
certificates evidencing the Shares so purchased.
8. Sale or Other Disposition by Majority Interest. Participant hereby
irrevocably appoints the Company and its President, or either of them, as
Participant’s agents and attorneys-in-fact, with full power of substitution for
and in Participant’s name, to sell, exchange, transfer or otherwise dispose of
all or a portion of Participant’s Shares and to do any and all things and to
execute any and all documents and instruments (including, without limitation,
any stock transfer powers) in connection therewith, such powers of attorney not
to become operable until such time as the holder or holders of a majority of the
issued and outstanding shares of Stock of the Company sell, exchange, transfer
or otherwise dispose of, or contract to sell, exchange, transfer or otherwise
dispose of, all or a majority of the issued and outstanding shares of Stock of
the Company. Any sale, exchange, transfer or other disposition of all or a
portion of Participant’s Shares pursuant to the foregoing powers of attorney
shall be made upon substantially the same terms and conditions (including sale
price per share) applicable to a sale, exchange, transfer or other disposition
of shares of Stock of the Company owned by the holder or holders of a majority
of the issued and outstanding shares of Stock of the Company. For purposes of
determining the sale price per share of the Shares under this Section 8, there
shall be excluded the consideration (if any) paid or payable to the holder or
holders of a majority of the issued and outstanding shares of Common Stock of
the Company in connection with any employment, consulting, noncompetition or
similar agreements which such holder or holders may enter into in connection
with or subsequent to such sale, transfer, exchange or other disposition. The
foregoing power of attorney shall not impose or be deemed to impose any
fiduciary duty or any other duty (except as set forth in this Section 8) or
obligation on either the Company or its President, shall be irrevocable and
coupled with an interest and shall not terminate by operation of law, whether by
the death, bankruptcy or adjudication of incompetence or insanity of Participant
or the occurrence of any other event.
9. Engagement of Participant. Nothing in this Agreement shall be construed as
constituting a commitment, guarantee, agreement or understanding of any kind or
nature that the Company shall continue to employ Participant, nor shall this
Agreement affect in any way the right of the Company to terminate the employment
of Participant at any time and for any reason. By Participant’s execution of
this Agreement, Participant acknowledges and agrees that Participant’s
employment is “at will.” No change of Participant’s duties as an employee of the
Company shall result in, or be deemed to be, a modification of any of the terms
of this Agreement.
 
 
2

 
 
10. Burden and Benefit; Company. This Agreement shall be binding upon, and shall
inure to the benefit of, the Company and Participant, and their respective
heirs, personal and legal representatives, successors and assigns. As used in
this Section 10, the term the “Company” shall also include any corporation which
is the parent or a subsidiary of the Company or any corporation or entity which
is an affiliate of the Company by virtue of common (although not identical)
owner-ship, and for which Participant is providing services in any form during
Participant’s employment with the Company or any such other corporation or
entity. Participant hereby consents to the enforcement of any and all of the
provisions of this Agreement by or for the benefit of the Company and any such
other corporation or entity.
11. Entire Agreement. This Agreement and the Plan under which it is issued
contain the entire agreement between the parties with respect to the subject
matter hereof and supersedes all prior agreements or understandings, oral or
written, with respect to the subject matter herein. Participant accepts the
Option in full satisfaction of any and all obligations of the Company to grant
stock options to Participant as of the date hereof.
12. Notices. Any and all notices under this Agreement shall be in writing, and
sent by hand delivery or by certified or registered mail (return receipt
requested and first-class postage prepaid), in the case of the Company, to its
principal executive offices to the attention of the President, and, in the case
of Participant, to Participant’s address as shown on the Company’s records.
13. Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of the state in which the Company is incorporated, without
reference to its conflicts of laws rules or the principles of the choice of law.
14. Modifications. No change or modification of this Agreement shall be valid
unless the same is in writing and signed by the parties hereto.
15. Terms and Conditions of Plan. The terms and conditions included in the Plan,
the receipt of a copy of which Participant hereby acknowledges by execution of
this Agreement, are incorporated by reference herein, and to the extent that any
conflict may exist between any term or provision of this Agreement and any term
or provision of the Plan, such term or provision of the Plan shall control.
17. Covenants and Representations and Covenants of Participant.
Participant represents, warrants, covenants and agrees with the Company as
follows:
(a) The Option is being received for Participant’s own account without the
participation of any other person, with the intent of holding the Option and the
Shares issuable pursuant thereto for investment and without the intent of
participating, directly or indirectly, in a distribution of the Shares and not
with a view to, or for resale in connection with, any distribution of the Shares
or any portion thereof.
(b) Participant is not acquiring the Option or any Shares based upon any
representation, oral or written, by any person with respect to the future value
of, or income from, the Shares, but rather upon an independent examination and
judgment as to the prospects of the Company.
(c) Participant has had the opportunity to ask questions of and receive answers
from the Company and its executive officers and to obtain all information
necessary for Participant to make an informed decision with respect to the
investment in the Company represented by the Option and any Shares issued upon
its exercise.
(d) Participant is able to bear the economic risk of any investment in the
Shares, including the risk of a complete loss of the investment, and Participant
acknowledges that Participant must continue to bear the economic risk of any
investment in Shares received upon exercise of the Option for an indefinite
period.
(e) Participant understands and agrees that the Shares subject to the Option may
be issued and sold to Participant without registration under any state or
federal laws relating to the registration of securities and in that event will
be issued and sold in reliance on exemptions from registration under appropriate
state and federal laws.
(f) Shares issued to Participant upon exercise of the Option will not be offered
for sale, sold or transferred by Participant other than pursuant to: (i) an
effective registration under applicable state securities laws or in a
transaction which is otherwise in compliance with those laws; (ii) an effective
registration under the Securities Act of 1933, or a transaction otherwise in
compliance with such Act; and (iii) evidence satisfactory to the Company of
compliance with all applicable state and federal securities laws. The Company
shall be entitled to rely upon an opinion of counsel satisfactory to it with
respect to compliance with the foregoing laws.
(g) The Company will be under no obligation to register the Shares issuable
pursuant to the Option or to comply with any exemption available for sale of the
Shares by Participant without registration, and the Company is under no
obligation to act in any manner so as to make Rule 144 promulgated under the
Securities Act of 1933 available with respect to any sale of the Shares by
Participant.
(h) Participant has not relied upon the Company with respect to any tax
consequences related to the grant or exercise of this Option, or the disposition
of Shares purchased pursuant to its exercise. Participant acknowledges that, as
a result of the grant and/or exercise of the Option, Participant may incur a
substantial tax liability. Participant assumes full responsibility for all such
consequences and the filing of all tax returns and elections Participant may be
required or find desirable to file in connection therewith. In the event any
valuation of the Option or Shares purchased pursuant to its exercise must be
made under federal or state tax laws and such valuation affects any return or
election of the Company, Participant agrees that the Company may determine such
value and that Participant will observe any determination so made by the Company
in all returns and elections filed by Participant. In the event the Company is
required by applicable law to collect any withholding, payroll or similar taxes
by reason of the grant or any exercise of the Option, Participant agrees that
the Company may withhold such taxes from any monetary amounts otherwise payable
by the Company to Participant and that, if such amounts are insufficient to
cover the taxes required to be collected by the Company, Participant will pay to
the Company such additional amounts as are required.
(i) The agreements, representations, warranties and covenants made by
Participant herein with respect to the Option shall also extend to and apply to
all of the Shares issued to Participant from time to time pursuant to exercise
of the Option. Acceptance by Participant of any certificate representing Shares
shall constitute a confirmation by Participant that all such agreements,
representations, warranties and covenants made herein shall be true and correct
at that time.
(j) In the event any underwriter of securities of the Company requests
Participant to sign any agreement restricting resale of the Shares in connection
with any public offering by the Company, Participant agrees to sign such
agreement, provided the officers of the Company have signed an agreement no less
restrictive. The Company may instruct its transfer agent not to transfer the
Shares if requested by an underwriter as described above.
(k) Participant hereby agrees to comply with any plan, policy or other document
of the Company approved by the Board of Directors of the Company to ensure
compliance with securities laws, rules and regulations both during the term of
employment of Participant and for one (1) year thereafter. The Company may
impose stop-transfer restrictions with respect to Shares acquired upon exercise
of the Options to enforce this provision.
(The remainder of this page is intentionally left blank.)
 
 
3

 
IN WITNESS WHEREOF, the parties hereto have caused this Award Agreement to be
executed effective as of the day and year first above written.
 
MOBILESMITH, INC.
 
By:_____________________________________
Print Name:

 
PARTICIPANT:
 
By:_____________________________________
Print Name:

 
4

 
EXHIBIT A
 
Attention: Board of Directors
MobileSmith, Inc.
5400 Trinity Rd, Suite 208
Raleigh, North Carolina 27607
 
 
Re: Exercise of Incentive Stock Option
Dear Member of the Board:
Pursuant to the terms and conditions of that certain Incentive Stock Option
Agreement dated as of _______________, 20_____ (the “Agreement”) between
_________________________ and MobileSmith, Inc. (the “Company”), I desire to
purchase ____________ Shares of the Stock of the Company and hereby tender
payment in full for such Shares in accordance with the terms of the Agreement.
I hereby reaffirm that the representations and warranties made in Section 17 of
the Agreement are true and correct on the date hereof as if made on the date
hereof.
Very truly yours,
 
Print Name:
 
Date: __________________________
 
 
 
 
5
